ON REHEARING. Hart, J. i. Counsel for appellant insist that the court erred in holding -that the seven-year statute of limitations applies to this case. They urge with much force and plausibility that the .five-year statute governs. It is as follows: “All actions against the purchaser, his heirs or assigns, for the recovery of lands sold at judicial sales shall be brought within five years after the date of such sale, and not thereafter; saving to minors and persons of unsound mind the period of three years after such disability shall have been removed.” Sec. 5060, Kirby’s Digest. In support of their contention, they cite the cases of Cowling v. Nelson, 76 Ark. 146, and McGaughey v. Brown, 46 Ark. 25, in which the statute protecting purchasers at judicial sales was held applicable. In those cases the suit was to set aside the sale and to recover the lands sold at the judicial sale. The suit in this instance was not against the purchaser for the recovery of the land sold at the judicial sale. The suit was not brought to recover the land, but to enforce appellee’s right to dower. The suit had no connection whatever with the decree under which appellants purchased. The dower of appellee was not put in issue in the foreclosure suit, and, following the case of McWhirter v. Roberts, 40 Ark. 283, we held that she was not barred of dower by the foreclosure suit. If this be correct, her suit for dower is a suit to establish and secure an independent right given her by statute, and is in nowise connected with or dependent upon the validity or invalidity of the purchase at the foreclosure sale. Her right to dower not having been put in issue in that suit, it stands as if she had not been a party to it, as far as her right to dower is concerned. See Phelps v. Jackson, 31 Ark. 272. It was the duty of the heirs of the mortgagor in this case to assign dower, and, the title of the purchaser under the mortgage foreclosure sale being derived from them, such purchaser became bound by the same statute of limitations as the heirs. It follows that the decision in McWhirter v. Roberts, supra, that the seven-year statute applies in such cases was right. 2. Counsel for appellants also insist that we were wrong in holding that appellee was not barred of her right of dower by laches. We do not agree with them. It is well settled that the doctrine of laches does not apply to a case where the plaintiff is not asking any equitable relief, but is seeking only to enforce a plain legal right. McFarlane v. Grober, 70 Ark. 371; Rowland v. McGuire, 67 Ark. 320; Waits v. Moore, 89 Ark. 19; Chatfield v. Iowa & Arkansas Land Co., 88 Ark. 395. Appellee’s right to dower is given by statute, and is not barred until the period under which she had a right to bring her suit therefor has elapsed. Other matters are pressed upon us for a rehearing, but we think we have sufficiently discussed them in our original opinion, and adhere to what was there said. The motion for a rehearing must be denied.